___________

                                    No. 95-2489
                                    ___________

Bjorn Michael Rydder,                    *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Southern District of Iowa.
Susan Marie Rydder,                      *
                                         *           [UNPUBLISHED]
              Appellant.                 *


                                    ___________

                      Submitted:    March 6, 1996

                           Filed:   March 20, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Before the court is an appeal from the district court's award of
attorneys' fees occasioned by the first appeal in this case.         See Rydder
v. Rydder, 49 F.3d 369 (1995).      In that opinion, we noted that an award of
more than $10,000 for fees occasioned by the trial of the case would be
"clearly inappropriate" (see 42 U.S.C. § 11607(b)(3)) because of Mrs.
Rydder's "straitened financial circumstances."       Because we see no evidence
in the record that Mrs. Rydder's financial circumstances have ameliorated,
we reverse the award of the district court and direct it to enter an
amended judgment awarding Mr. Rydder $10,000 in fees and expenses.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-